Citation Nr: 1539391	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

2.  The Veteran's currently diagnosed tinnitus was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in September 2010 and March 2012 letters.

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran and his relatives in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

A VA examination was obtained in November 2010 and a clarifying addendum opinion was obtained in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The VA examination report and addendum opinion provide findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir. 2007).


III.  Bilateral Hearing Loss Disability

The Veteran contends that he has bilateral hearing loss disability due to exposure to loud noise during service.  For the reasons that follow service connection for bilateral hearing loss is denied. 

An essential element of a claim for service connection is competent credible evidence of a current disability.  On the authorized audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
60
LEFT
25
25
35
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  This exam reveals that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

However, in order to be entitled to service connection the Veteran's current disability must have been incurred coincident with service.  The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service, or is otherwise related to his military service.  

In his August 2010 claim, the Veteran stated that, during service, he was exposed to acoustic trauma due to close proximity to the M-60 Tank, M-60 Machine Gun, and the M-79 grenade launcher, among other weapons.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was light weapons infantryman.  The Board notes that the Veteran's DD Form 214 mentions that he was qualified as a marksman in the M-1 rifle, which indicates he was in close proximity to loud noise in service.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  

As a preliminary matter, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The Veteran's April 1962 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5) 

-10 (-5)
LEFT
0 (15)
0 (10) 
0 (10) 

-10 (-5)

Testing at the 3000 Hertz frequency was not conducted. 

The Veteran's February 1965 separation examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

Testing at the 3000 Hertz frequency was not conducted. 

Neither examination shows that the Veteran meets the regulatory requirement for a hearing loss disability for VA purposes, or any degree of hearing loss under Hensley.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157 (normal hearing is considered to be 0 to 20 decibels; higher thresholds can indicate some degree of hearing loss).

The Veteran was afforded a VA examination in November 2010 and a clarifying addendum opinion in December 2011.  The VA examiners found that bilateral hearing loss was less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  In the addendum opinion the VA examiner included a thorough rationale and explained that, because the Veteran's hearing had not deteriorated by more than 10 decibels on any of the ratable frequencies from enlistment to separation, no significant change in hearing occurred during service.  While the examiner did not convert the Veteran's enlistment and separation exam results from ASA to ISO, it does not change the examiner's analysis as there was still no change over 10 decibels from the Veteran's enlistment exam to his separation exam.  The examiner further explained that exposure to loud noise can cause a temporary shift in hearing because damage to the ear is done.  However, if an audiogram that is performed after noise exposure shows normal hearing, this means that the ear has recovered without permanent hearing loss.  Therefore, because the VA examiner provided a rationale for the opinion that is consistent with the record, the opinion is probative. 

In an opinion received in March 2012, a private ear, nose and throat (ENT) specialist stated that the Veteran had a significant hearing deficit and, to a reasonable degree of medical certainty, the hearing loss was more likely than not caused by the exposure to the weapons he was in close proximity to during service.  However, the private specialist did not provide a rationale for her opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private ENT specialist failed to provide a basis for her conclusion, the Board finds this opinion lacks probative value; therefore, the Board gives greater weight to the VA examiner's opinion.  See Nieves-Rodriguez, supra (noting that the most probative value of a medical opinion comes from its reasoning).  

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements, as well as statements from his wife and brother.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  Jandreau, 492 F.3d 1372.  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss; however, the Board finds that the objective audiometric testing is more probative than the Veteran's lay statements as to the extent of any perceived hearing loss (i.e., when, and whether, he manifested a hearing loss disability (for VA purposes)).  The clinical evidence reflects that, while the Veteran may currently experience hearing loss symptoms, he did not have a hearing loss disability for VA purposes during active service.  (There is no clinical evidence from the one-year presumptive period following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.)

Additionally, the Board finds that the lay evidence of record is not competent and credible with respect to in-service chronicity and postservice continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  While the Veteran is competent to describe symptoms capable of lay observation, the Board finds that his lay testimony pertaining to a continuity of hearing loss symptoms since service is less than credible because it is contradicted by the contemporaneous evidence of record.  In addition to the absence of reported hearing loss symptoms (or other complaints pertaining to the ears) in the Veteran's STRs, in his February 1965 separation exam and report of medical history, the Veteran explicitly denied having ear, nose or throat trouble.  The earliest recorded complaint of hearing loss in the record is in February 2012, forty-seven years after separation.  Maxson v. Gober, 230 F.3d 1330 (2010) (the Board may consider evidence of prolonged period without medical complaint).  The Board finds the Veteran's statements given in his STRs more credible than his current statements pertaining to what he experienced forty-seven years ago.  Curry v. Brown, 7 Vet. App. 59 (1994) (Earlier statements are generally more trustworthy than later ones; therefore, history reported by the Veteran during service can outweigh more recent statements).  Consequently, the Board finds that the Veteran's assertion that he has had symptoms of hearing loss since service is not credible. 

The Board acknowledges that the Veteran's wife provided a lay statement attributing the Veteran's hearing loss to his active service.  In her statement, the Veteran's wife stated that she has known the Veteran since 1972 and that he has difficulty hearing conversations and the television.  The Veteran's wife did not meet the Veteran until seven years after discharge; she also did not identify a specific time period for when the Veteran began to have difficulty hearing.  Therefore, while she is competent to testify as to what she has observed first-hand since meeting the Veteran, and what the Veteran has said to her, she does not have first-hand knowledge as to the Veteran's condition during or within the one-year presumptive period immediately after separation from service.  Therefore her lay statement is not competent evidence supporting a theory of service connection on the basis of continuity of symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's brother also provided a lay statement, in which he stated that, prior to entering the service, the Veteran had excellent hearing and that, after discharge from the service, the Veteran had talked about gradual hearing loss.  However, the Veteran's brother did not indicate whether the Veteran complained of hearing loss symptoms within the one-year presumptive period following separation from service.  Thus, the brother's statement is not competent evidence supporting a theory of service connection on the basis of continuity of symptomatology.

Furthermore, while the Veteran and his relatives are competent to provide opinions on issues capable of lay observation and of which they have first-hand knowledge, the record does not indicate that they have the required expertise or training to opine as to the etiology of the Veteran's hearing loss, which the Board finds is a question requiring medical expertise.  See 38 C.F.R. § 3.159(a).  Therefore the Veteran's assertion that his hearing loss was caused by exposure to loud noise in service and the lay statements from the Veteran's wife and brother are not competent medical evidence supporting the Veteran's claim.

Based on a review of the evidence of record, the Board finds that the Veteran's hearing loss is not related to service.  As discussed above, the Board finds that the Veteran was exposed to loud noise in service and has a current bilateral hearing loss disability.  However, the Board finds that the lay statements asserting a nexus to service are either not credible (because they are contradicted by the contemporaneous medical evidence of record) or are not competent (because they do not indicate an awareness of complaints of hearing loss during service or within the first postservice year.)  Thus, they are not probative evidence in support of the Veteran's claim.  The competent and credible evidence of record (VA examination and addendum opinion) is probative evidence against the claim.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.

IV.  Bilateral Tinnitus Disability

The Board has conducted a careful review of the record, and concludes for the reasons that follow, that the record is without sufficient evidence supportive of a finding that the Veteran's current tinnitus became manifest or otherwise originated during his period of service or is otherwise related to his military service.

The Veteran contends that he has tinnitus that is related to in service acoustic trauma.  As discussed above, the Veteran was in close proximity to weaponry as an infantryman.  Accordingly, the Board finds the Veteran was exposed to loud noise during service.


The pertinent evidence that has been presented shows a current diagnosis of tinnitus; however, the evidence establishes that the current diagnosis of tinnitus is not connected to an in-service injury, i.e., there is no nexus to service.  In a December 2011 addendum opinion a VA examiner noted that:

There is a high correlation between hearing loss, tinnitus, and noise exposure.  The presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Since the Veteran's hearing was normal at separation from the service it is less likely as not the reported tinnitus was from military noise exposure.

The VA examiner provided a thorough rationale that is supported by the record.  See Barr, supra.  The opinion is therefore probative evidence weighing against the Veteran's claim.  

The private treatment records provided show that the Veteran has consistently complained of tinnitus beginning as early as February 2012, however, the private treatment records are silent on the issue of whether there is a nexus between the current diagnosis and a claimed in service injury.  A letter from a private audiologist, dated March 2012 stated in its entirety "It is recommended that [the Veteran] be considered for treatment for his tinnitus."  This letter does not contain a nexus opinion and, thus, does not support the Veteran's claim that his tinnitus is related to his active service.  The letter dated March 2012 from the Veteran private physician was silent on tinnitus.  Consequently, the private medical evidence of record is not probative evidence in support of the Veteran's claim.

As noted above, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson, 581 F.3d 1313.  The Veteran testified that during service, when he would come back from the field, his ears would ring for days (see March 2012 RO hearing).  

The Board acknowledges the Veteran's reports of having tinnitus in service.  He is competent to describe symptoms capable of lay observation.  However, the Veteran's lay statements are contradicted by the contemporaneous medical evidence of record.  As noted above (in the discussion on hearing loss) his February 1965 separation examination revealed clinically normal ears and, in the accompanying report of medical history, the Veteran denied symptoms such as ear trouble and described his present health as "good."  In an undated statement of medical condition attached to his separation examination report, the Veteran reported that there had been no change in his medical exam since his last medical examination in February 1965.  The earliest complaint of tinnitus in the record is forty-seven years after separation, following acknowledged postservice noise exposure, including construction work (see November 2010 VA examination) and driving a truck (see March 2012 RO hearing).  The Board finds that the Veteran's statements given in his STRs are more credible than his current statements pertaining to what he experienced forty-seven years ago.  See Curry, 7 Vet. App. 59 (1994).  Consequently, the Board finds that the Veteran's assertion that he has had symptoms of tinnitus since service less than credible. 

The Board has also considered lay statements from the Veteran's wife and brother.  The Veteran's wife stated that the Veteran had "constant ringing in his ears."  The Veteran's brother stated "I believe loud gunfire and explosives contributed to the ringing in his ears and hearing loss.  After discharge from the service [the Veteran] talked about ringing in his ears . . . ."  

As noted above, the Veteran's wife did not meet the Veteran until seven years after separation; therefore, her statements are not competent evidence supporting service connection for tinnitus on the basis of continuity of symptomatology.  Also, as noted above, the Veteran's brother's statement is not competent evidence supporting service connection for tinnitus on the basis of continuity of symptomatology as he did not state specifically when the Veteran began reporting ringing in the ears, and he is not competent to testify as to the etiology of the tinnitus as a lay person.  See Jandreau, 492 at 1377 n.4.  Consequently, the lay statements of the Veteran's wife and brother are not probative evidence in support of the Veteran's claim.

Based on a review of the evidence of record, the Board finds that the Veteran's tinnitus is not related to service.  As discussed above, the Board finds that the Veteran was exposed to loud noise in service and has a current tinnitus disability.  However, the Board finds that the lay statements asserting a nexus to service are either not credible (because they are contradicted by the contemporaneous medical evidence of record) or are not competent (because they do not indicate an awareness of complaints of tinnitus during service or within the first postservice year.)  Thus, they are not probative evidence in support of the Veteran's claim.  The competent and credible evidence of record (VA examination and addendum opinion) is probative evidence against the claim.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.















ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


